Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1045
                        Lower Tribunal No. 20-1043
                           ________________


                           T.T.W., a juvenile,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Yery
Marrero, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for appellee.


Before EMAS, SCALES, and HENDON, JJ.

     HENDON, J.
      T.T.W. argues that the trial court violated his constitutional right to

confrontation by permitting, over objection, a prosecution witness—a police

officer—to testify at his juvenile delinquency hearing via Zoom without any

case-specific finding of necessity. Based on this Court’s recent decision in

J.T.B. v. State, Nos. 3D21-577, 3D21-537, 3D21-2038, & 3D21-1549, 2022

WL 2334940 (Fla. 3d DCA June 29, 2022), addressing this issue under

sufficiently similar circumstances 1, we agree. Therefore, we reverse and

remand for a new adjudicatory hearing. J.T.B., 2022 WL 2334940 at *5

(“Accordingly, we conclude that, under these circumstances, the failure to

render case-specific findings of necessity justifying conducting the juvenile

adjudicatory hearings remotely resulted in a denial of due process.”). On

remand, as it appears that we are now in the later stages of the COVID-19

pandemic, the trial court may conduct the adjudicatory hearing via Zoom if it

first holds a hearing on T.T.W.’s objection and “makes a case-specific finding




1
  This Court’s decision in J.T.B. involved four separate cases. In three of the
cases, the entire proceeding was conducted remotely. However, in one of
the cases, D.S. v. State (Case No. 3D21-537), the prosecutor and lead
witness were permitted to appear in court, but the juvenile and his sole
witness, his mother, appeared via the Zoom platform on a shared cellphone.
J.T.B., 2022 WL 2334940 at *5. In the instant case, defense counsel, the
trial court, and one of the two State witnesses appeared in person for the
trial, and the other prosecution witness—a police officer—testified via Zoom
on his cellphone, and T.T.W. appeared remotely.

                                      2
of necessity before limiting his confrontation rights.” M.D. v. State, 47 Fla.

L. Weekly D1409, *5 (Fla. 3d DCA June 29, 2022) (footnote omitted).

      Reversed and remanded.




                                      3